Continuation of 12:

The AFCP request filed 3/28/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 9 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

Independent claims 1 and 21 were rejected under 35 USC § 103 as being unpatentable over Sidhu et al. (PG Pub. No. US 2014/0319682 A1) in view of Tanaka (PG Pub. No. US 2011/0318878 A1).  Independent claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin et al. (PG Pub. No. US 2015/0259194 A1) and Chang et al. (Patent No. US 5,431,328 A).
Sidhu teaches a package (300) and first connectors (314), the first connectors including an embedded spacer (120).  Sidhu also teaches the package includes warpage (¶¶ 0048-0049), and the spacers prevent or reduce collapse defects (¶ 0045).
The proposed amendment to claim 1 includes the newly added limitations “the first package having warpage such that a bottom surface of the first package curves upwardly at edges of the first package” and “the first connectors disposed at one or more center contact pads of the first package”.  Sidhu and Tanaka fail to teach the direction of warpage, or the spacer-embedded connectors disposed at one or more center contact pads.
An updated search identified new prior art references, in the same field of endeavor as Sidhu, that appear to teach these features.  For example, Yew et al. (PG Pub. No. 2015/0041987 A1) teaches a package (¶ 0026: 200, similar to 300 of Sidhu) having warpage where a bottom surface curves upwardly at the edges (¶¶ 0042-0044 & figs. 7A, 7C).  In these embodiments, the connectors disposed at one or more center contact pads of the first package are different than connectors disposed at non-center contact pads to compensate for the warpage (¶ 0045).  
Similarly, Kwon et al. (PG Pub. No. US 2011/0233771 A1) teaches a package (¶ 0132: 700, similar to 300 of Sidhu) having warpage where a bottom surface curves upwardly at the edges (figs. 16, 18).  Connectors 160 disposed at one or more center contact pads of the package are different than connectors disposed at non-center contact pads (¶ 0009) to compensate for the warpage (¶ 0015).  
Also Yu et al. (PG Pub. No. US 2021/0082798 A1) teaches a package component (¶ 0026: 215, similar to 300 of Sidhu) having warpage where a bottom surface curves upwardly at the edges (¶ 0027 & fig. 2B).  Spacer-embedded connectors 232 are disposed at one or more contact pads in a downward-curved portion of the package component are different than connectors 231 disposed at contact pads in an upward-curved portion of the package component (fig. 2B) to compensate for the warpage (¶ 0015).  
Therefore it appears the spacer-embedded connectors of Sidhu could be used with the warped packages of Yew, Kwon or Yu to prevent collapse or bridging defects in the center package region with reduced gaps and/or downward curvature.

The proposed amendment to claim 9 includes the newly added limitation “wherein the first connectors are disposed at a middle of a row of first connectors and second connectors”.  Sidhu teaches a row of first connectors each including a spacer embedded in a solder material and second connectors each including the solder material, the solder material having a lower reflow temperature than a reflow temperature of a material of the spacer. However, Sidhu, Lin and Chang fail to teach the first connectors are disposed at a middle of a row of first connectors and second connectors.
As noted above, both Yew and Kwon teach connectors disposed at one or more center contact pads of the first package are different than connectors disposed at non-center contact pads to compensate for the warpage (¶ 0045 of Yew, ¶¶ 0009-0015 of Kwon), and the spacer-embedded connectors of Sidhu could be used to prevent collapse or bridging defects in the center package regions of Yew and Kwon.

The proposed amendment to claim 21 includes the newly added limitations “the first set of connectors each comprising a spacer, a first barrier layer surrounding the spacer, a conductive layer surrounding the first barrier layer, and a solder material layer surrounding the conductive layer”.  Sidhu teaches a first connector 114 including spacer 120, conductive layer 116 surrounding the spacer, and solder material layer 118 surrounding the conductive layer (fig. 1 among others).  Sidhu and Tanaka fail to teach a connector including a barrier layer surrounding a spacer.
Cheng et al. (PG Pub. No. US 2016/0263709 A1) teaches a connector 140 including a spacer 141, a first barrier layer 142 surrounding the spacer and a conductive layer 143 surrounding the first barrier layer (figs. 1-2 among others).  Similarly, Sidhu et al. (PG Pub. No. US 2014/0124925 A1, hereinafter Sidhu’925) teaches connector 113 including core 120, barrier layer 116 (¶ 0044) surrounding the spacer and a conductive layer 118 surrounding the barrier layer (fig. 1 among others).  Lee et al. (PG Pub. No. US 2010/0084765 A1) teaches a connector 10 including a spacer/core 11, nickel/barrier layer 12 (¶¶ 0008, 0048: 12 comprises nickel which provides a diffusion barrier) surrounding the spacer/core, conductive layer 13 surrounding the barrier layer, and solder material layer 14 surrounding the conductive layer (figs. 1-2).  Therefore, it appears the first connector of Sidhu could be modified to include the barrier of Cheng, Sidhu’925 and/or Lee.

In view of the newly cite prior art references, the proposed amendments do not place the case in condition for allowance.  A decision on determining allowability could not be made within the guidelines of the AFCP request, and the proposed amendments have not been entered.  Accordingly, the 35 USC § 103 rejections of record are maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894